Citation Nr: 1438548	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-44 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than May 21, 2007 for the grant of death pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1151 for the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to August 1974.  He died in July 2002 and the appellant claims as his surviving spouse.  These matters come before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appellant requested a hearing before a decision review officer and one was scheduled for March 2010.  The hearing was cancelled at the request of the appellant's representative, who indicated that she would request re-scheduling of her hearing upon receipt of the claims file, which she had requested numerous times.  A March 2010 deferred rating decision indicates that the appellant was provided a copy of the claims file.  In any event, she has not requested a new RO hearing.  Her hearing request is therefore considered withdrawn.

The appellant also requested a videoconference hearing and one was scheduled in May 2011.  The appellant failed to appear for the hearing and it is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appellant's representative indicated in a July 2014 letter that additional evidence had been received by the RO since the most recent statement of the case and that initial agency of original jurisdiction (AOJ) consideration of this evidence was waived.  It is unclear if the representative is referring to the statements by the appellant or an envelope containing service records.  The envelope is undated and appears in the claims file after the most recent statement of the case, but it is not clear when this evidence was received.  Although the regulations provide for waiver of initial AOJ review of evidence when it is submitted directly to the Board after notification of certification, 38 C.F.R. § 20.1304(c) (2013), the regulations applicable to evidence received by the RO provide that a supplemental statement of the case must be issued by the RO when it receives additional pertinent evidence after issuance of the statement of the case, and does not provide for waiver.  38 C.F.R. §§ 19.31(b), 19.37(a).  Here, however, the evidence is not pertinent to the claim for DIC under 38 U.S.C.A. § 1151, as indicated by the discussion below.  The relevant records are those from the time of the Veteran's death and before.  None of the new evidence relates to the issue of whether the VA care caused the Veteran's death.  Remand for a supplemental statement of the case as to the section 1151 claim is therefore not required.

The issues of entitlement to an earlier effective for the grant of death pension benefits and entitlement to cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran died in July 2002 while admitted to a VA hospital for in-patient hospice care.

2.  The death certificate indicated that the cause of death was electrolyte imbalance due to cirrhosis due to hepatitis C.

3.  The appellant's statements claiming the cause of the Veteran's death was a stabbing are general in nature and she did not claim to have witnessed the stabbing.

4.  The preponderance of the evidence is against a finding that additional disability, to include hastening or causing the Veteran's death from stabbing, resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in caring for the Veteran, or that the cause of the Veteran's death was an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for DIC under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the claim being decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in June 2008 of the information and evidence needed to substantiate and complete a claim for compensation under 38 U.S.C.A. § 1151, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was subsequently readjudicated in February 2010.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claim, in particular, the VA treatment records from the time period of the Veteran's death.  There is no evidence that additional relevant records have yet to be requested, or that additional examinations are in order.  VA has not obtained a medical opinion in this case.  For the reasons indicated below, the Board finds that there is no basis to obtain such an opinion in this case.

The Board will therefore proceed to the merits of the claim being decided herein.
 
Analysis

DIC shall be awarded for a qualifying death of a veteran in the same manner as if the death were service connected.  A qualifying death is one that was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In this case, the appellant has claimed in her written statements that the Veteran was stabbed while an inpatient at a VA hospital, and that VA caused his death and was negligent in doing so because its job was to protect him.  The Board will assume that DIC would be warranted under 38 U.S.C.A. § 1151 if the Veteran were stabbed while at a VA hospital.  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013) (finding that a veteran's injuries from fall in VA facility restroom were compensable).  In this case, however, the weight of the evidence is against a finding that the Veteran was stabbed, that there was otherwise any fault on VA's part for his death, of that the cause of death was an event not reasonably foreseeable.

July 2002 VA treatment records and an August 2002 VA discharge summary indicate that the Veteran was admitted to in-patient hospice care for comfort measures.  He had diagnoses of cirrhosis, hepatitis C, malnutrition, and a spleen mass.  Oncology advised palliative measures.  The Veteran was discovered not breathing during hourly rounds and a nurse was called to the room.  She was unable to locate a pulse or vital signs, and there were no clinical or visible signs of life.  The Veteran was pronounced expired and the family denied a request for an autopsy.  The death certificate indicated the cause of death as electrolyte imbalance due to cirrhosis due to hepatitis C.

The above evidence reflects that the Veteran died in the VA hospital as a result of his diagnosed disabilities and not from a stabbing.  There is a presumption of regularity that applies to the competence of VA health care professionals.  See Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) ("Medical professionals are presumed competent to do their job"); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (applying presumption of regularity to medical examiners' competence).  As a lay witness, the appellant is competent to state that the Veteran's death was caused by stabbing.  She did not, however, claim to have witnessed the alleged stabbing, and neither she nor her representative have made an argument why the Board should conclude that the health care professionals who prepared the treatment notes and hospital discharge summary either intentionally or otherwise misrepresented the manner in which the Veteran died.

In these circumstances, the Board will presume that the VA treatment notes and discharge summary accurately recounted the events surrounding the Veteran's death and that he was not stabbed while in the hospital.  This is supported by VA treatment notes showing admission to hospice care that reflect that it was the judgment of medical professionals that his condition was terminal.  In addition, the other treatment notes, the discharge summary, and the death certificate show that his death was due to his disabilities rather than a stabbing, which would be expected to be noted in such circumstances.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  These documents close in time the Veteran's death are of greater probative weight than the appellant's general lay assertions.  There is no other evidence or argument that VA caused the Veteran's death and that VA was at fault in furnishing the hospital care at the time of his death.  In addition, the Veteran's death was reasonably foreseeable as he was admitted for hospice care.

As to whether VA should have obtained a medical opinion, the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); but see Trafter v. Shinseki, 26 Vet. App. 267 (2013) (finding that a claim for compensation for additional disability under 38 U.S.C.A. § 1151 constitutes a disability compensation claim and that 38 U.S.C.A. § 5103A(d) applies).  Under either standard, a medical opinion is not warranted in this case.

While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  Here, there is no reasonable possibility that a medical opinion would aid in substantiating the claim.  The Board has found the appellant's contention that the Veteran's death was due to a stabbing not credible and the remaining evidence reflects that there is no other basis for a finding that VA caused the Veteran's death, that VA was at fault in furnishing the hospital care at the time of his death, or that the cause of the Veteran's death was an event not reasonably foreseeable.

Under 38 U.S.C.A. § 5103A(d), VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d).  Here there is no evidence that indicates the Veteran's death may be associated with VA fault in furnishing hospital care at the time of his death.  While the appellant is competent to assert that the Veteran was stabbed, the Board has found that the evidence reflects he was not.  Moreover, the only evidence in support of the appellant's theory is her general assertion that the Veteran was stabbed.  Cf. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the "may be associated with standard, as this would, contrary to the intent of Congress, result in medical examinations or opinions being "routinely and virtually automatically" granted) in compensation claims).  Consequently, there is no basis on which a medical opinion could find that the Veteran's death was due to stabbing and a remand for such an opinion based on the appellant's statements is not warranted.

For the foregoing reasons, the preponderance of the evidence is entitlement to DIC benefits under 38 U.S.C. § 1151 for the Veteran's death.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 for the Veteran's death is denied.


REMAND

Remand is required for the effective date claim to determine if all records are associated with the claims file and for initial adjudication.  Generally, the effective date for an award of pension is fixed in accordance with the facts found but cannot be earlier than the date of claim.  38 U.S.C.A. § 5110(a).  For service connected death after separation from service, the effective date is the month the Veteran's death occurred if the claim is received within a year of the date of death; otherwise, it is the date of receipt of claim.  38 C.F.R. § 3.400(c)(2).  If the death is not service connected and occurred between October 1984 and December 2004, the effective date is the first day of the month in which the Veteran's death occurred if received within 45 days after the date of death; otherwise it is the date of receipt of claim.  38 C.F.R. § 3.400(c)(3).

In this case, the Veteran died in July 2002 and the appellant's claim for DIC, death pension, and accrued benefits was received on May 21, 2007.  In the February 2010 statement of the case, the RO indicated that the Veteran had not submitted a claim for this or any benefit prior to this date.  Significantly, however, the claims file contains a February 2005 letter to the appellant stating that the RO was working on her claim for "SC Death-DIC."  Although this letter appears to have been submitted by the appellant with handwritten notations, is raises the possibility that there was a prior claim that could be relevant to the effective date determination in this case.  A remand is therefore warranted for the RO to review the letter and determine if a claim for death pension or any other benefits was filed by the appellant prior to May 21, 2007 and if there are any relevant documents missing from the claims file.  The earliest documents in the Virtual VA file are dated in 2008.

Remand is required regarding the service connection for the cause of the Veteran's death claim to provide proper notice.  VCAA notice as to a claim of service connection for the cause of the death must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the October 2007 VCAA letter stated only that to support the appellant's claim for DIC benefits, the evidence must show that the Veteran died while on active duty or the Veteran died from service connected injury or disease.  Because the Board cannot say that the appellant had actual knowledge of the requirements or that a reasonable person would have understood them from this notice letter, a remand is warranted for a new VCAA letter that complies with Hupp.  This will also give the AOJ to review any pertinent evidence submitted since the statement of the case.

Accordingly, the claims for entitlement to an effective date earlier than May 21, 2007, for the grant of death pension and entitlement to service connection for the cause of the Veteran's death are REMANDED for the following action:

1.  Review the February 2005 VCAA letter addressed to the appellant and determine whether she filed a claim prior to May 21, 2007, to include whether there are any relevant documents that have not yet been associated with the claims file.

2.  Send the appellant appropriate Hupp notice with regard to the claim for entitlement to service connection for the cause of the Veteran's death.

3.  After the above development has been completed, readjudicate the claims for entitlement to an effective date earlier than May 21, 2007, for the grant of death pension and entitlement to service connection for the cause of the Veteran's death.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


